HERRICK, J.
There was sufficient evidence to sustain the finding of the jury that Mary Margaret Scully was a minor at the time she executed the conveyance to her father, so that the only questions for us to consider are whether such conveyance was ratified after the minor attained her majority, and whether such conveyance was disavowed, in due time.
It is a general rule that a convéyance by an infant is valid until it is, avoided by him after arriving at full age, and that he is entitled to exercise his right of avoidance at any time within tin-term of the statute of limitations after Ms majority. It has been held that mere delay in taking advantage of this privilege will not work a waiver or ratification, and that ratification is a matter of intention, and will not be inferred by a bare recognition of, or a silent acquiescence in, it for any time less than the period of statutory limitations. 10 Am. & Eng. Enc. Law, p. 649; Voorhies v. Voorhies, 24 Barb. 150; McMurray v. McMurray, 66 N. Y. 175; Green v. Green, 69 N. Y. 553; Foley v. Insurance Co., 64 Hun, 63, 18 N. Y. Supp. 615. While the acts of an infant after becoming of age may be such as to warrant an inference that he or she intended to ratify the act done during minority, still the inference to be drawn from such acts depends upon surrounding circumstances; and the inference to be drawn from the act of a stranger in blood in permitting, without objection, his grantee to go on and make expenditures for the benefit and improvement of the granted premises is different, it seems to me, from the inference to-be drawn from the mere acquiescence of a daughter in the expenditures made by her father upon the premises inhabited by him, which seem to be'the customary expenditures in -keeping up a homestead in habitable condition and in a state of good repair. No hostile inference should be drawn from the fact that the child permitted *682the father to occupy the homestead during his lifetime without asserting her ownership. The question is one of fact, and the jury have passed upon it in this case, and I can see no reason for reaching a different conclusion from what they did. While a long period has elapsed from the time of the conveyance to its disaffirmance, yet that act of disaffirmance was made within the statutory period of limitations, and within a reasonable time after the death of the father.
The judgment should be affirmed, with costs. All concur, except PUTNAM, J., dissenting, and LANDON, J., not voting.